DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
Claim 5 recites the limitation "the first authentication unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a last session information storage portion”, “an information acquisition unit”, “a registered person information storage portion”, “an authentication order information storage portion” and “an authentication unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the specification, these claim limitations are corresponding to CPU, RAM/ROM, and biometric information sensor as described in [0027, 0031, 0041].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (JP 2008276359 A) in view of Nomura (JP 2004190380 A).
Regarding claims 1 and 6-7, Iida discloses an authentication system (e.g. Fig. 1 & [0020]), comprising: 
a last session information storage portion (e.g. [0033]: authentication history storage unit 113b) that stores data of a first registered person successfully authenticated by a first authentication device (e.g. Fig. 1: 2) comprising a biometric information sensor in a last session; 
an information acquisition unit (e.g. Fig. 2: 214) that acquires identification information of a user via an information sensor (e.g. [0029]); 

an authentication order information storage portion (e.g. [0037-0045]) that stores information about an authentication order of the registered persons; and 
an authentication unit that authenticates the user by comparing the identification information acquired from the information acquisition unit with the registration identification information stored in the registered person information storage portion according to the authentication order stored in the authentication order information storage portion (e.g. [0034-0035]), wherein the authentication unit sets the authentication order in the authentication order information storage portion so that the first registered person and the second registered person are combined and are placed first and second in the order (e.g. [0046]: registered persons with high frequency of successful authentication are grouped as priority user).  
Iida fails to disclose, but Nourma teaches a first authentication device (e.g. Fig. 1: 3, 5, 120 and an input unit (e.g. Fig. 1: 6) to which information of a second registered person successfully authenticated by a second authentication device that does not comprise a biometric information sensor (e.g. Fig. 1: 1, 2, 11) is input.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Iida with the teachings of Nourma to include a second authentication device in a system so as to improve security and certification precision.

Regarding claim 3, Iida discloses the authentication unit sets the authentication order in the authentication order information storage portion so that the second registered person is placed first in the order and the first registered person is placed second (e.g. [0053-0058]: the order is based on authentication success frequency according to fingerprint information).  
Regarding claims 4 and 8, Iida fails to disclose, but Nomura teaches the input unit (e.g. Fig. 1: 6) is electromagnetically connected to the first authentication device (e.g. Fig. 1: 3, 5, 12: fingerprint device for unlocking door and starting engine) that is mounted on a vehicle (Figs. 1-12 & [0022-0025]: IC card reader 2, 11), communicates with the second authentication device comprising a handheld device carried by a user approaching the vehicle (e.g. Fig. 1: IC card 1) and performs authentication of the second registered person, the information acquisition unit comprises a biometric information sensor that serves as the information sensor and reads biometric information, as the identification information, of the user operating a start switch device of the vehicle (e.g. [0024]: fingerprint sensor 5, 12 for unlocking door and starting engine), and the registered person information storage portion stores registered biometric information about biometric information of the plurality of registered persons as the registration identification information (e.g. [0024]: ID information of user is registered in advance on the vehicle side).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Iida with the teachings of Nomura so as to utilize the 
Regarding claim 5, Iida discloses the biometric information sensor reads one or more selected from a fingerprint, a vein, a facial image and an iris as the biometric information, and the authentication unit performs the authentication of the user using one or more selected from a fingerprint, a vein, a facial image and an iris that are pre-registered as the registered biometric information ([0053-0058]).  
Regarding claim 9, Nomura teaches a vehicle control unit (Fig. 1: 6) that receives an input of biometric authentication information indicating successful authentication when authentication by the first authentication device is successful (e.g. Fig. 1: 3, 5, 12), and controls a target electronic device on the basis of the successful authentication (i.e. unlocking door or starting engine), wherein the vehicle control unit stores registered person setting information for identifying the registered person, and, when authentication by the second authentication device is successful, identifies the second registered person and outputs the result to the authentication device based on the registered person setting information and authentication information that is output from the second authentication device and includes information of a registered person of the handheld device (Figs. 1-12 & [0022-0025]).  
Regarding claim 10, Nomura teaches the handheld device comprises an electronic key or smartphone that is registered with the vehicle (Fig. 1: I card 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAM WAN MA/            Examiner, Art Unit 2688